United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1881
Issued: March 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2011 appellant filed a timely appeal from the June 23, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision that denied his claim and an August 1,
2011 OWCP decision denying his request for reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an occupational disease; and (2) whether OWCP properly refused to reopen appellant’s
case for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 7, 2011 appellant, then a 55-year-old carpenter, filed an occupational disease
claim alleging that he had tingling and pain in his fingers and forearms for about 12 years and
was diagnosed with carpal tunnel syndrome. He first became aware of the condition and its
relation to his work on March 29, 2011. Appellant did not stop work. The employing
establishment advised that he was still working without any restrictions.
In letters dated April 15, 2011, OWCP requested additional factual and medical evidence
from appellant and the employing establishment.
In an April 19, 2011 statement, appellant described his job duties since 1985 as including
carpentry, blacksmithing, and welding with use of tools such as hammers, drills and nail guns.
He also performed custodial duties that involved mopping, sweeping and dumping trash.
Appellant listed volunteer carpentry work at Christmas for Habitat for Humanity, although he
last did this in 2005. He did not have any hobbies or recreational activities due to a hip
replacement in 1998. Appellant began having problems in his forearms and wrists many years
prior and, more recently, would be awakened by a tingling sensation and numbness. He saw his
physician on March 29, 2011. Appellant also noted that he had arthritis.
In a March 29, 2011 report, Dr. Salman N. Malik, a Board-certified neurologist, noted
that appellant related a 20-year history of tingling, numbness and paresthesias in his hands,
which had worsened in the past few months. Appellant stated that repetitive hand motion
worsened his symptoms. Dr. Malik examined appellant and obtained nerve conduction and
electromyography (EMG) studies. He diagnosed moderate right and left carpal tunnel syndrome
and no evidence of entrapment neuropathy, peripheral neuropathy, myopathy or radiculopathy.
Dr. Malik indicated that motor effort was limited during the EMG examination due to pain.
By decision dated June 23, 2011, OWCP denied appellant’s claim. While the evidence
supported that the claimed work exposures occurred appellant failed to submit the sufficient
medical evidence in support of his claim. The only medical evidence submitted diagnosed
bilateral carpal tunnel syndrome but did not address causal relation.
Appellant requested reconsideration on July 5, 2011. He submitted a July 14, 2011 claim
for compensation requesting that wage-loss compensation be paid for 12.11 hours from June 20
to July 6, 2011.
By decision dated August 1, 2011, OWCP denied appellant’s request for reconsideration
without a review of the merits finding that it was insufficient to warrant further review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
2

to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS -- ISSUE 1
Appellant alleged tingling and pain in his fingers and forearms due to carpentry,
blacksmithing, welding and custodial work that involved use of hammers, drills and nail guns.
He also performed mopping, sweeping and dumping trash. There is no dispute that appellant
performed these duties over a number of years. The Board finds that appellant has not
established his claim as he did not submit sufficient medical evidence to establish that he
sustained bilateral carpal tunnel syndrome (CTS) due to his employment duties.
In a March 29, 2011 report, Dr. Malik noted that appellant related that he had a 20-year
history of tingling, numbness, and paresthesias in his hands, which had worsened in the past few
months. Appellant stated that repetitive hand motion worsened his symptoms. Dr. Malik noted
findings and diagnosed moderate right and left carpal tunnel syndrome. He provided no
discussion explaining how any particular factors of appellant’s employment, such as his 20-year
history of duties as a carpenter and mechanic, would cause or contribute to the carpal tunnel
condition. Appellant presented no other medical evidence prior to OWCP’s June 23, 2011 denial
of his claim which supported that specific work factors caused or aggravated his claimed
condition. OWCP informed appellant of the type of medical evidence needed to establish his
claim in a letter dated April 15, 2011. However, appellant did not submit a medical report from
his physician that explained how specific duties of his federal employment caused or aggravated
his diagnosed condition.
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.6 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
On appeal, appellant contended that his injury was work related. He also noted that on
July 19, 2011, his family physician submitted a report on causal relationship to OWCP. The
Board notes that subsequent to OWCP’s August 1, 2011 decision, OWCP received a July 19,
2011 report from Dr. James R. La Salle, a Board-certified family practitioner and osteopath. The
Board has no jurisdiction to review this evidence for the first time on appeal.7 Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
OWCP’s regulations provide that a claimant’s application for reconsideration must be submitted
in writing and set forth arguments or contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advance a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.9 To be entitled to a merit review of OWCP’s decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.10 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.11
ANALYSIS -- ISSUE 2
Appellant requested reconsideration on July 5, 2011. However, he offered no legal
argument or new medical evidence to support his reconsideration request. The only evidence
submitted was appellant’s claim for compensation. As noted, his claim was denied because of
5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

7

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

8

5 U.S.C. § 8128(a). Under section 8128(a) of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
9

20 C.F.R. §§ 10.609(a) and 10.606(b).

10

Id. at § 10.607(a).

11

Id. at § 10.608(b).

4

insufficient medical evidence addressing how particular employment factors caused or
aggravated his diagnosed carpal tunnel syndrome. A claim for compensation is not relevant to
the point at issue in this claim.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, did not advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent new evidence not previously considered, OWCP properly denied his
reconsideration request.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty. The Board further finds that OWCP properly
denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the August 1 and June 23, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

